Citation Nr: 1750413	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral calcaneal spurs and pes planus.    

3.  Entitlement to service connection for neuropathy.  

4.  Entitlement to service connection for encephalopathy.  

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to service connection for a right knee disability.  

10.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dyssomnia.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1984 to June 1992, including prior National Guard and active duty for training service.  The Veteran's active duty included service in the Southwest Asia theater of operations, and his decorations include the Southwest Asia service medal with two bronze stars.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and April 2015 rating decisions by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  During the appeal period, an October 2013 rating decision granted an initial increased rating of 50 percent for the Veteran's PTSD with dyssomnia throughout the appeal period (i.e., January 21, 2010); the claim has been characterized accordingly.  

The Board acknowledges that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is substantially gainfully employed.  See, e.g., July 2017 VA treatment record (noting the Veteran was employed full-time as a correctional officer, working 70 to 80 hours per week).  Accordingly, the matter of entitlement to TDIU is not before the Board and will not be addressed herein.  

The issue of entitlement to an increased rating for fibromyalgia and chronic fatigue like illness has been raised by the record in an October 2017 statement, Because this statement is dated subsequent to March 24, 2015, the Veteran is advised that to file this claim he must complete and submit a VA 21-526EZ indicating the issues he is claiming.  

The issues of entitlement to service connection for headaches, bilateral calcaneal spurs and pes planus, neuropathy, encephalopathy, TBI, hypertension, sleep apnea, and a neck disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his right knee disability had its onset in service.  

2.  Throughout the appeal period, the Veteran's PTSD with dyssomnia has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee degenerative arthritis and patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for an initial rating of 70 percent, but no higher, for PTSD with dyssomnia are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Right Knee Disability

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a right knee disability on the basis that it had its onset in service and has continued since his discharge from service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records are silent for complaints, treatment, findings, or diagnoses relating to his right knee.   

Post-service treatment records include a March 2011 VA letter from Dr. C.R., stating the Veteran's diagnoses include right knee degenerative arthritis and patellofemoral syndrome.  It was opined that the Veteran's knee problems are more likely than not related to the conditions and rigors of his military service.  In an October 2015 VA letter from Dr. C.R., it was noted that the Veteran's right knee problems began shortly after service in the Gulf War and that they lack an alternative etiology.  Therefore, it is at least as likely as not related to the conditions and rigors of his military service and Gulf War service.  A December 2015 VA treatment record indicated that the Veteran reported bilateral knee pain which started in the military.  It was stated that MRI of both knees looked very much the same, reflecting mild to moderate tricompartmental degenerative changes in the patellofemoral joint.  

The evidence also includes April 2015 and April 2016 statements from the Veteran's spouse stating that she recalled the Veteran having a great deal of knee pain during service, applying ice to his knees, but that she did not believe he ever saw a physician for his symptoms.  After service, he continued to have bilateral knee pain.  

The Board finds the Veteran competent to report having recurrent right knee pain during and since service.  The Board also finds the Veteran's statements of recurrent right knee pain during and since service to also be credible.  The Board also finds significant that the Veteran's spouse has stated he experience right knee pain during service but that he did not seek treatment for his symptomatology.  The Veteran has also submitted supporting medical opinions from Dr. C.R., a VA physician, opining the Veteran's right knee disability was more likely than not related to his service.  Significantly, there are no medical opinions to the contrary of that provided by Dr. C.R.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that competent and credible evidence of record reflects it is at least as likely as not the Veteran's right knee disability had its onset during his active service.  Given that he has been diagnosed with degenerative arthritis and patellofemoral syndrome of the right knee, the Board concludes that service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  

Higher Rating PTSD with Dyssomnia

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD with dyssomnia is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his PTSD with dyssomnia.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the outset, the Board acknowledges that the Veteran was last afforded a VA examination to assess the severity of his PTSD with dyssomnia in August 2010.  Nonetheless, the Board does not find that this matter must be remanded for a contemporaneous examination as he has not complained that his disability has worsened in severity since the prior examination, and he has submitted numerous VA and private medical treatment letters throughout the appeal period indicating his current symptomatology and the severity of his disability.  Notably, a remand is not required solely due to the passage of time since the August 2010 VA examination, and the Board finds that the record adequately reflects the severity of his disability during the appeal period.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

After a review of the evidence of record, the Board finds that the Veteran's PTSD with dyssomnia has been productive of symptoms such as suicidal ideation, hypervigilance, memory impairment, concentration impairment, flashbacks, irritability with outbursts of anger, road rage, intrusive memories and thoughts of combat, exaggerated startle response, avoidance of triggering situations, decreased interest and participation in customary activities, restricted range of affect, feeling detached from others, lack of motivation, anxiety, and depression.  

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the evidence shows that the Veteran's PTSD with dyssomnia has approximated the criteria for a 70 percent rating for the entire appeal period.  In addition, the Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  The Veteran has throughout the appeal period expressed suicidal ideation, albeit without plan or intention.  See, e.g., March 2011 VA L.M., Ph.D. letter; see also Bankhead, 29 Vet. App. at 18 (indicating the continuum of suicidal ideation includes thoughts of wishing one would go to sleep and not wake up).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a 70 percent for the Veteran's PTSD with dyssomnia throughout the appeal period. 

A higher rating of 100 percent is not warranted.  The evidence of record does not show total social and occupational impairment.  Gross impairment in thought processes or communication has not been shown.  There is no evidence of memory loss for names of close relatives, own occupation, or own name.  There is also no evidence of disorientation to time or place.  There is no evidence of persistent delusions or hallucinations.  Grossly inappropriate behavior has not been shown.  Inability to perform activities of daily living (including maintenance of minimal personal hygiene), even intermittently, has also not been shown.  In addition, persistent danger of hurting self or others has also not been shown.  The Board also notes that the Veteran has been gainfully employed throughout the appeal period working as a correctional officer.  See May 2017 VA treatment record.  And while there is clear evidence of some social impairment, the preponderance of the evidence is against a finding that such impairment is severe enough to be characterized as total social impairment.  See May 2017 VA treatment record (noting good social support); see also April 2016 letter from J.A., M.D., Ph.D. (stating the Veteran maintains high standards for his capacity to maintain good interpersonal relations and appearance, but has significant difficulty establishing and maintaining work and social relationships).  Accordingly, total occupational and social impairment has not been shown, and a 100 percent rating is not warranted for the Veteran's PTSD with dyssomnia at any period during the appeal.


ORDER

Service connection for degenerative arthritis and patellofemoral syndrome of the right knee is granted.  

An initial 70 percent rating for PTSD with dyssomnia is granted throughout the appeal period, subject to the applicable laws and regulations governing the payment of monetary benefits.  


REMAND

In March 2016, March 2017 and July 2017 rating decisions, the RO denied the Veteran's claims for service connection for headaches, bilateral calcaneal spurs and pes planus, neuropathy, encephalopathy, residuals of a TBI, hypertension, sleep apnea, and a neck disability.  In June 2016, May 2017 and August 2017, the Veteran submitted timely VA Forms 21-0958, Notices of Disagreement, with the March 2016, March 2017 and July 2017 rating decisions.  The RO has not yet issued the Veteran a Statement of the Case (SOC), and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC addressing the claims of entitlement to service connection for headaches, bilateral calcaneal spurs and pes planus, neuropathy, encephalopathy, residuals of a TBI, hypertension, sleep apnea, and a neck disability.  Advise him and his representative of the date on which the time allowed for perfecting a timely appeal for these claims expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


